Citation Nr: 0210441	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of proper initial rating effective prior to 
January 12, 1998 for postoperative coronary artery disease 
(CAD) with hypertension.

(Determination of proper initial rating effective as of 
January 12, 1998 for postoperative CAD with hypertension will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of determination of proper initial rating effective as of 
January 12, 1998 for postoperative CAD with hypertension.  
When the Board completes this development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue  
addressed in this decision.

2.  Prior to January 12, 1998, the veteran's postoperative 
CAD with hypertension was not characterized by diastolic 
pressure predominantly of 120 or more; or by typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, with more than 
light manual labor not feasible.


CONCLUSION OF LAW

The initial rating assigned to the veteran's postoperative 
CAD with hypertension effective prior to January 12, 1998 is 
appropriate, and the criteria for a disability rating in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7005 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "the provisions of 
this rule merely implement the VCAA, and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for increased initial rating for postoperative CAD with 
hypertension.  In the February 2000 statement of the case, 
and in the October 2000 and July 2001 supplemental statements 
of the case, the RO informed the veteran of the type of 
evidence that would be needed to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  
Additionally, the veteran was given the benefit of testifying 
at a personal hearing at the RO in September 2000.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  VA treatment records have been obtained and 
associated with the claims folder.  In addition, the veteran 
has been afforded VA examinations to assess the severity of 
his service-connected cardiovascular disability.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Although it does not appear the veteran has been provided 
with specific information concerning the VCAA, the present 
appeal is in compliance with the requirements of the new law, 
as discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the evidence, the service medical records 
show the veteran had high blood pressure measurements during 
his service.  As well, a December 1971 VA examination report 
shows the veteran's blood pressure was 150/110 sitting, 
140/110 recumbent, 140/100 standing, 160/110 sitting after 
exercise, and 150/100 one minute after exercise.  The 
veteran's diagnosis at this time was hypertensive vascular 
disease, mild. 

Medical records from the Birmingham and Montgomery VA Medical 
Centers dated from 1990 to 2000 describe the treatment the 
veteran has received over time for various health problems, 
including cardiovascular problems.  Specifically, the records 
show the veteran was hospitalized from January 15, 1996 to 
January 31, 1996 with a diagnosis of coronary artery disease 
with stable angina.  On January 15 1996, the veteran 
underwent a cardiac catheterization which was performed by 
interventional radiology.  And, on January 24, 1996, he 
underwent a coronary artery bypass graft with anastomosis of 
the internal mammary.  The veteran's prescription medications 
during this period of time included Norvasc and Lopressor.

Additional VA medical notations include January 1996 and 
February 1996 notations showing the veteran's blood pressure 
was 118/77 and 102/58 sitting, respectively.  April 1996 
notations show the veteran's blood pressure was 124/85 lying, 
132/53 sitting, and 119/86 standing.  And, July 1996 
notations show his blood pressure measurements at this time 
were 138/106 and 160/100.  The July 1996 notations also 
include a history of coronary artery disease with stable 
angina status post aortoiliac bypass graft in January 1996.  
At this time, he did not have significant chest discomfort, 
although he had some shoulder pain with lifting.  His chest 
was clear to auscultation, and his shoulders were not tender 
and had good range of motion.  It was recommended that the 
veteran continue walking regularly and eating a low fat diet.

Lastly, a December 1999 VA hypertension examination report 
shows the veteran's blood pressure was 135/80.  Additionally, 
it was noted that, although he got tired/fatigued with too 
much exercise and sometimes lacked endurance, he was able to 
sit, stand and walk.  At this time, he was working at a 
prison as a correctional officer.

In this case, in a November 1999 Board decision, the veteran 
was awarded service connection for hypertension.  In a 
November 1999 rating decision, the implemented the Board's 
decision and was a 10 percent rating for hypertension under 
Diagnostic Code 7101, effective June 3, 1996 (the original 
date of claim).  In a January 2000 rating decision, the 
veteran's disability was recharacterized as CAD with 
hypertension, and was awarded a 10 percent rating under 
Diagnostic Code 7005 and 7101, effective June 3, 1996.  
Subsequently, in an October 2000 Hearing Office Decision, the 
veteran's award was again recharacterized as postoperative 
CAD with hypertension, and he was assigned a 100 percent 
rating effective June 3, 1996 and a 30 percent rating 
effective March 1, 1997.  The veteran continues to be rated 
under Diagnostic Codes 7101 and 7005. 

With respect to the applicable law, by regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cardiovascular 
disorders, including hypertension, as set forth in 38 C.F.R. 
§ 4.104. See 62 Fed. Reg. 65,207-65,224 (1997).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply January 12, 1998 as the effective date for 
the revised criteria for evaluating cardiovascular disorders, 
and thus, is prevented from applying the liberalizing law 
rule stated in Karnas, see supra.  Thus, the revised Rating 
Schedule for cardiovascular disorders cannot be applied to a 
claim for any date prior to January 12, 1998.  See 
38 U.S.C.A. 
§ 5110(g)(West 1991).

The Board finds that, as the veteran has been assigned a 100 
percent rating effective June 3, 1996, but prior to March 1, 
1997, a discussion regarding an increased initial rating for 
this period of time is moot.  A 100 percent rating is the 
maximum rating allowed under the rating criteria, and thus, 
an additional/increased rating cannot be awarded for this 
period of time.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  However, the Board must still address the 
possibility of an increased initial rating in excess of 30 
percent for the veteran's postoperative CAD with hypertension 
effective from March 1, 1997 to prior to January 12, 1998. 

Under Diagnostic Code 7101, as effective prior to January 12, 
1998, a 10 percent evaluation was warranted for diastolic 
pressure of predominantly 100 or more, while a 20 percent 
evaluation was in order for diastolic pressure of 
predominantly 110 or more, with definite symptoms. A 40 
percent evaluation was assigned for diastolic pressure of 
predominantly 120 or more, and moderately severe symptoms.  
And, a 60 percent evaluation was warranted for diastolic 
pressure of predominantly 130 or more, and severe symptoms.  
If continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  However, for the assignment of increased ratings 
at the 40 percent and 60 percent levels, careful attention to 
diagnosis and repeated blood pressure readings were required.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

In this regard, the veteran's blood pressure measurements 
from January 1996 to prior to January 1998 have been as 
follow: 118/77 sitting in January 1996; 102/58 sitting in 
February 1996; 124/85 lying, 132/53 sitting, and 119/86 
standing in April 1996; 138/106 and 160/100 in July 1996; and 
135/80 in December 1999.  For an increased initial rating in 
excess of 30 percent under Diagnostic Code 7101, the medical 
evidence must show that the veteran's diastolic pressure, 
predominantly, measures 120 or more, and that he has 
moderately severe symptoms.  In this case, the evidence does 
not show that the veteran's diastolic pressure has risen 
above 106 from 1996 to 1999.  As such, the preponderance of 
the evidence is against the assignment of an increased 
initial rating in excess of 30 percent for the veteran's 
postoperative coronary artery disease with hypertension, 
effective prior to January 12, 1998, under Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Furthermore, under Diagnostic Code 7005, as effective prior 
to January 12, 1998, atherosclerotic heart disease following 
a typical coronary occlusion or thrombosis, or with a history 
of a substantiated angina attack, with ordinary manual labor 
feasible, warranted a 30 percent evaluation.  A 60 percent 
evaluation was warranted following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible.  A 100 percent evaluation was 
warranted six months following an acute illness from coronary 
occlusion or thrombosis, with circulatory shock.  After six 
months, a 100 percent evaluation was warranted, if with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).

In this respect, the veteran underwent cardiac 
catheterization and a coronary artery bypass graft in January 
1996.  Additionally, in July 1996, the veteran had some 
shoulder pain with lifting, but did not present objective 
evidence of chest discomfort.  His chest was clear to 
auscultation, and his shoulders were not tender and had good 
range of motion.  And, in December 1999, the veteran was able 
to sit, stand, and walk, and worked at a prison as a 
correctional officer, although he got tired/fatigued with too 
much exercise and sometimes lacked endurance.  Given the 
foregoing, the Board finds that the veteran's cardiovascular 
disorder is not characterized by typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible.  As such, the preponderance of the 
evidence is against the assignment of an increased initial 
rating in excess of 30 percent for the veteran's 
postoperative coronary artery disease with hypertension, 
effective prior to January 12, 1998, under Diagnostic Code 
7005.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that, 
prior to January 12, 1998, the postoperative CAD with 
hypertension caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the veteran may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned ratings.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned to the veteran's postoperative 
coronary artery disease with hypertension effective prior to 
January 12, 1998 is appropriate, and entitlement to a 
disability evaluation in excess of 30 percent is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

